FILED
                            NOT FOR PUBLICATION                               DEC 03 2014

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JOHN E. LEMONS,                                   No. 10-35839

               Plaintiff - Appellant,             D.C. No. 2:10-cv-01129-JCC

  v.
                                                  MEMORANDUM*
DIV OF CHILD SUPPORT DATA
GATHERING UNIT; et al.,

               Defendants - Appellees.


                     Appeal from the United States District Court
                       for the Western District of Washington
                    John C. Coughenour, District Judge, Presiding

                           Submitted November 18, 2014**

Before:        LEAVY, FISHER, and N.R. SMITH, Circuit Judges.

       John E. Lemons appeals pro se from the district court’s order dismissing his

action arising from a paternity dispute and resulting tax refund offset for failure to

pay child support. We have jurisdiction under 28 U.S.C. § 1291. We review de


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
novo. Carolina Cas. Ins. Co. v. Team Equip., Inc., 741 F.3d 1082, 1086 (9th Cir.

2014) (dismissal for lack of subject matter jurisdiction); Barren v. Harrington, 152

F.3d 1193, 1194 (9th Cir. 1998) (dismissal under 28 U.S.C. § 1915(e)(2)). We

affirm.

      The district court properly dismissed without prejudice Lemons’s action for

lack of subject matter jurisdiction because Lemons failed to allege any violation of

federal law or diversity of citizenship in his complaint. See 28 U.S.C. §§ 1331,

1332(a)(1); Provincial Gov’t of Marinduque v. Placer Dome, Inc., 582 F.3d 1083,

1086-87 (9th Cir. 2009) (discussing requirements for federal question jurisdiction

under § 1331); Kuntz v. Lamar Corp., 385 F.3d 1177, 1181-83 (9th Cir. 2004)

(addressing diversity of citizenship under § 1332).

      To the extent that Lemons is seeking any relief in his October 21, 2013

motion other than reinstatement of this appeal, his motion is denied.

      AFFIRMED.




                                          2                                   10-35839